Exhibit 10.11(u)

 

 

FIRST AMENDMENT

TO THE

PERIMETER MASTER NOTE BUSINESS TRUST

TRUST AGREEMENT

 

 

THIS FIRST AMENDMENT TO THE PERIMETER MASTER NOTE BUSINESS TRUST TRUST
AGREEMENT, dated as of June 11, 2018 (this “Amendment”), is between PERIMETER
FUNDING CORPORATION, as Transferor (the “Transferor”), and WILMINGTON TRUST,
NATONAL ASSOCIATION, a national banking association, as Owner Trustee (the
“Owner Trustee”), and amends that certain Perimeter Master Note Business Trust
Trust Agreement, dated as of February 8, 2017 (the “Trust Agreement”) between
the Transferor and the Owner Trustee.

 

RECITALS

 

WHEREAS, the Transferor has determined that it is appropriate to amend the Trust
Agreement as provided herein in accordance with Section 10.01(b) of the Trust
Agreement,

 

NOW THEREFORE, in consideration of the premises and the agreements contained
herein, the parties hereto agree as follows:

 

SECTION 1.     Amendments to Section 1.01. Section 1.01 of the Trust Agreement
is hereby amended by deleting the definitions of “Certificates,” “Class A
Certificate,” “Class A Certificateholder” and “Trust Excess Collections” and
adding the following definition in the appropriate alphabetical order:

“Certificates” shall mean, unless otherwise indicated, the Trust Certificate,
the Transferor Certificates and the Supplemental Certificates.

 

 

SECTION 2.     Amendment to Section 3.01. Section 3.01 of the Trust Agreement is
hereby deleted in its entirety and the following paragraph inserted as new
Section 3.01:

 

Section 3.01.     Initial Ownership. The Owner, in its capacity as owner of the
Trust Certificate, and the Transferor, as the owner of a Transferor Certificate,
(i) shall be the sole beneficial owners of the Trust and (ii) shall be bound by
the provisions of this Agreement.

 

SECTION 3.     Amendments to Section 3.02. Section 3.02 of the Trust Agreement
is hereby amended by deleting the third sentence in that paragraph in its
entirety.

 

 

--------------------------------------------------------------------------------

 

 

SECTION 4.     Amendments to Section 3.03. Section 3.03 of the Trust Agreement
is hereby amended by deleting the first sentence in that paragraph in its
entirety and inserting the following sentence in its place:

 

Concurrently with the initial assignment of the Receivables to the Trust
pursuant to the Transfer and Servicing Agreement, the Owner Trustee shall cause
(i) a single Trust Certificate to be executed on behalf of the Trust,
authenticated and delivered to the Owner and (ii) a single Transferor
Certificate to be executed on behalf of the Trust, authenticated and delivered
to the Transferor.

 

SECTION 5.     Amendments to Section 3.04(a). Section 3.04(a) of the Trust
Agreement is hereby amended by deleting that Section in its entirety and
inserting the following Section in its place:

 

(a)     Taken together, the Transferor Certificate and Trust Certificate shall
represent an undivided beneficial interest in the Trust Assets subject to the
lien of the Notes as provided in the Indenture, including the right to receive
Collections with respect to the Receivables and other amounts at the times and
in the amounts specified in the Indenture and any Indenture Supplement to be
paid to the Transferor on behalf of all holders of the Transferor Certificates.
All amounts payable to the Trust under and pursuant to the Transfer and
Servicing Agreement, the Indenture and the Indenture Supplements are to be paid
to the holders of the Transferor Certificates.

 

SECTION 6.     Amendments to Section 3.05(b). Section 3.05(b) of the Trust
Agreement is hereby amended by deleting that Section in its entirety and
inserting the following Section in its place:

 

(b) [Reserved].

 

SECTION 7.     Amendments to Section 3.07. Section 3.07 of the Trust Agreement
is hereby amended by deleting that Section in its entirety.

 

SECTION 8.     Amendments to Exhibits. Exhibit B to the Trust Agreement is
hereby deleted in its entirety and Schedule 1 attached hereto inserted in its
place. Exhibit C and Exhibit D to the Trust Agreement are hereby deleted in
their entirety. Within two (2) Business Days of the date of this Amendment, the
Transferor shall deliver to the Owner Trustee for exchange the Transferor
Certificate issued to the Transferor pursuant to the Trust Agreement. The
Transferor directs the Owner Trustee to cancel such Transferor Certificate once
received and execute and deliver a Transferor Certificate in the form of
attached hereto.

 

SECTION 9.     Cancellation of Class A Certificate. The Transferor hereby
directs the Owner Trustee to cancel the Class A Certificate issued to
TSO-Fortiva Certificate Holdco LP and assigned to the Transferor pursuant to the
Certificate Assignment Agreement dated as of the date hereof between the
Transferor and TSO-Fortiva Certificate Holdco LP and herewith delivers such
Class A Certificate for cancellation.      

 

2

--------------------------------------------------------------------------------

 

 

SECTION 10.     Trust Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, all of the terms and conditions of the Trust
Agreement shall remain in full force and effect. All references to the Trust
Agreement in any other document or instrument among the parties hereto shall be
deemed to mean such Trust Agreement as amended by this Amendment. This Amendment
shall not constitute a novation of the Trust Agreement, but shall constitute an
amendment thereof. The parties hereto agree to be bound by the terms and
obligations of the Trust Agreement, as amended by this Amendment, as though the
terms and obligations of the Trust Agreement were set forth herein.

 

SECTION 11.     Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts, each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument.

 

SECTION 12.     Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEVADA, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Trust Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.

 

PERIMETER FUNDING CORPORATION,

as Transferor

 

 

By: /s/ William R. McCamey                       

Name: William R. McCamey
Title: President

 

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

as Owner Trustee

 

 

By:/s/ Roseline K. Maney                              
Name: Roseline K. Maney
Title: Administrative Vice President

 

[Signature Page to the First Amendment to

the Trust Agreement]

 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND CONSENT:

 

 

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity, but solely as

Indenture Trustee

 

By: /s/ Tamara Schultz-Fugh                          
Name: Tamara Schultz-Fugh
Title: Vice President

 

TSO-FORTIVA NOTES HOLDCO LP,

as Agent and Holder of 100% of the Series 2017-One Class A Notes

 

By: TowerBrook TSO GP (Alberta), L.P.,

its General Partner

 

By: TowerBrook Investors, Ltd.,

its General Partner

 

By: /s/ Glenn F. Miller                                  
Name: Glenn F. Miller
Title: Attorney-in-Fact

 

 

CCFC CORP.,

as Holder of 100% of the Series 2017-One Class B Notes

 

 

By: /s/ Mitch Saunders                                 
Name: Mitch Saunders
Title: Treasurer

 

[Acknowledgement and Consent

to the First Amendment to the Trust Agreement]

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1

 

EXHIBIT B

 

PERIMETER MASTER NOTE BUSINESS TRUST

 

FORM OF TRANSFEROR CERTIFICATE

 